COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-073-CV
 
IN RE JOSEPH A. BONOLA,
D.D.S.,                                         RELATORS
JOSEPH A. BONOLA, D.D.S., P.C., NCD, P.A. 
AND OPUS INDUSTRIES, INC.
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
MEIER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
March 16, 2009




     [1]See
Tex. R. App. P. 47.4.